Title: From Thomas Jefferson to Richard Fitzhugh, 19 December 1808
From: Jefferson, Thomas
To: Fitzhugh, Richard


                  
                     Dear Sir
                     
                     Washington Dec. 19. 08.
                  
                  You will perhaps recollect the having spoken to me of a mr Coffer in your neighborhood who had made himself very particularly acquainted with the history & habits of the different birds of our country, & that I often expressed a wish to obtain a communication of his knolege. my object in this was to forward it to a mr Wilson whom I knew to be engaged in a work on the birds of our country. Mr. Wilson having come to this place with the first volume of his work, I mentioned yourself & mr Coffer to him as persons who I thought could communicate to him more original information as to his subject than perhaps any other persons. on this he sollicited an introduction to you, and hopes through you to be made known to mr Coffer. he is accordingly the bearer of this letter, and on behalf of the world for whose information he is writing I sollicit your favorable attention to him, and your good offices with mr Coffer, and that you will both be so kind as to communicate to him the observations you have made on the birds of our country; in this way your information will be preserved, and will be the more valuable as the opportunities of obtaining such are very rare. with my best respects to mrs Fitzhugh, I salute you with friendship & respect. 
                  
                     Th: Jefferson
                     
                  
               